UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6652


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

THERON JERMAINE THOMPSON, a/k/a Freak,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Greenville. Louise W. Flanagan, District Judge. (4:08-cr-00004-FL-1)


Submitted: October 19, 2021                                   Decided: October 22, 2021


Before GREGORY, Chief Judge, AGEE, Circuit Judge, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Theron Jermaine Thompson, Appellant Pro Se. David A. Bragdon, Assistant United States
Attorney, Lucy Partain Brown, Assistant United States Attorney, Jennifer P. May-Parker,
Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Raleigh, North Carolina for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM: CURIAM:

       Theron Jermaine Thompson appeals the district court’s order denying his motion

for compassionate release under 18 U.S.C. § 3582(c)(1)(A). We review a district court’s

order granting or denying a compassionate release motion for abuse of discretion. United

States v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021). We have reviewed the record and find

no abuse of discretion. The district court denied Thompson’s motion after discussing the

applicable 18 U.S.C. § 3553(a) factors and sufficiently explained the reasons for the denial.

See United States v. High, 997 F.3d 181, 188-91 (4th Cir. 2021) (discussing amount of

explanation required for denial of compassionate release motion). We therefore affirm the

district court’s order.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                                AFFIRMED




                                             2